Name: Commission Regulation (EEC) No 2154/87 of 20 July 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 87 Official Journal of the European Communities No L 202/11 COMMISSION REGULATION (EEC) No 2154/87 of 20 July 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1987. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 202/ 12 Official Journal of the European Communities 23 . 7. 87 ANNEX Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 ] 07.01-15 ] 07.01 A II New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 74,16 22,20 1.12 ex 07.01-21 ]ex 07.01-22 j ex 07.01 B I Broccoli 110,43 4758 871,32 229,52 764,04 17306 85,66 166088 258,34 76,67 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 , 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18579 28,95 8,67 1.20 07.01-31 | ¢ 07.01-33 ] 07.01 D I Cabbage lettuce 38,04 1639 300,16 79,06 263,20 5961 29,50 57216 88,99 26,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 | 07.01-43 | 07.01 F I Peas 353,23 15193 2756,74 732,99 2447,99 54757 273,70 529896 825,74 247,29 1.30 07.01-45 07.01-47 ] 07.01 F II Beans (of the species Phaseolus) 92,76 3996 731,87 192,79 641,76 14536 71,95 139507 216,99 64,40 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,96 343 62,84 16,55 55,10 , 1248 6,17 11979 18,63 5,53 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions \ \ \ I I l I IIand sets) 28,05 1208 221,31 58,29 194,06 4395 21,75 42186 65,62 19,47 1.70 07.01-67 ex 07.01 H Garlic 138,18 5953 1 090,25 287,19 956,01 21 654 107,18 207820 323,25 95,93 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 I 07.01 K Asparagus : || I l 1.80.1 ex 07.01-71 II  green 456,95 19688 3605,28 949,69 3161,36 71608 354,43 687222 1 068,94 317,24 1.80.2 ex 07.01-71 II  other 133,44 5739 1041,48 276,91 924,83 20687 103,40 200191 311,95 93,42 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203 951 317,17 93,82 1.100 07.01-75 07.01-77 07.01 M Tomatoes 49,63 2138 391,61 103,16 343,40 7778 38,50 74648 116,11 34,45 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 30,41 1308 239,13 63,12 210,27 4740 23,55 45692 71,10 21,29 1.112 07.01-85 07.01 Q II Chantarelles 747,94 32226 5901,13 1 554,47 5174,53 117208 580,14 1124848 1 749,65 519,25 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 55,51 2391 438,00 115,37 384,07 8699 43,06 83490 129,86 38,54 1.130 07.01-97 07.01 T II Aubergines 63,49 2735 500,95 131,96 439,27 9950 49,24 95490 148,53 44,08 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42,93 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 37,57 1618 296,43 78,08 259,93 5887 29,14 56504 87,89 26,08 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 47,89 2063 377,84 99,53 331,31 7504 37,14 72022 112,02 33,24 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 57,02 2456 449,89 118,51 394,49 8935 44,22 85756 133,39 39,58 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 100,03 4310 789,25 207,90 692,07 15676 77,59 150445 234,01 69,44 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 123,99 5342 978,28 257,69 857,83 19430 96,17 186476 290,05 86,08 2.50 08.02 A I Sweet oranges, fresh : I I I \ \ Il I 2.50.1 08.02-02 \ I I \ \ I \ 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 23. 7. 87 Official Journal of the European Communities No L 202/13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,80 1973 361,36 95,19 316,87 7177 35,52 68881 107,14 31,79 2.50.3 08.02-05 l 08.02-09 08.02-15 08.02-19  others 34,28 1477 270,50 71,25 237,19 5372 26,59 51 562 80,20 23,80 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : \ 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 52,33 2255 412,92 108,77 362,08 8201 40,59 78709 122,42 36,33 2.602 08.02-31 ex 08.02 B II  Mandarins and wilkings 72,47 3117 565,63 150,39 , 502,28 11235 56,16 108726 169,42 50,73 2.60.3 08.02.28 08.02 B I  Clementines 65,10 2805 513,66 135,31 450,42 10202 50,49 97913 152,30 45,19 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 61,17 2635 482,64 127,13 423,22 9586 47,44 92000 143,10 42,46 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 50,28 2166 396,76 104,51 347,90 7880 39,00 75628 117,63 34,91 2.80 ex 08.02 D Grapefruit, fresh : \ l \ \ \ \ 2.80.1 ex 08.02-70  white 42,63 1837 336,40 88,61 294,98 6681 33,07 64124 99,74 29,60 2.80.2 ex 08.02-70 Il  pink 57,84 2492 456,40 120,22 400,20 9065 44,86 86997 135,32 40,16 2.81 ex 08.02-90 ex 08.02 E Limes and limettes ¢ 134,91 5812 1 064,42 280,38 933,36 21141 104,64 , 202896 315,59  93,66 250 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 165,09 7113 1 302,56 343,12 1142,18 25871 128,05 248289 386,20 114,61 235 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 60,84 2621 480,05 126,45 420,94 9534 47,19 91505 142,33 42,24 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 65,96 2842 520,43 137,09 456,35 10336 51,16 99203 154,30 45,79 2.120 08.07-10 08.07 A Apricots 65,55 2824 517,24 136,25 453,55 10273 50,85 98594 153,35 45,51 2.130 ex 08.07-32 ex 08.07 B Peaches 65,67 2829 518,17 136,49 454,37 10292 50,94 98772 153,63 4$,59 2.140 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270X? 80,21 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 64,61 2783 509,76 134,28 446,99 10124 50,11 97168 151,14 44,85 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 159,56 6875 1 258,93 331,62 1 103,92 25005 123,76 239972 373,26 110,77 2.180 08.09-11 ex 08.09 Water melons 21,74 936 171,54 45,18 150,42 3407 16,86 32699 50,86 15,09 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 33,13 1427 261,43 68,86 229,24 5192 25,70 49834 77,51 23,00 2.190.2 ex 08.09-19  other 68,27 2941 538,68 141,89 472,35 10699 52^5 102681 159,71 47,40 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 188,09 8104 1484,03 390,92 1301,30 29476 145,89 282880 440,00 130,58 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2203 ex 08.09-80 ex 08.09 Lychees 350,50 15075 2735,47 727,33 2429,10 54335 271,59 525808 819,36 245,38